UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6352



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BANDELE M. JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-95-51, CA-02-1)


Submitted:   May 16, 2002                    Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bandele M. Jones, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bandele M. Jones appeals the district court’s order denying

relief in his motion pursuant to 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s order

adopting   the   magistrate   judge’s   recommendation    and   find   no

reversible    error.    Accordingly,    we   deny   a   certificate    of

appealability and dismiss on the reasoning of the district court.

See United States v. Jones, Nos. CR-95-51; CA-02-1 (S.D.W. Va.

Feb. 6, 2002).   Additionally, we deny Jones’ motions to proceed in

forma pauperis, to amend the record, and for oral argument, which

we dispense with because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                   2